fr.

CONTRAT

ENTRE

LA MINIÈRE DE BAKWANGA S.A.R.L.

WEST RIVER SARL.

RELATIF À

L'AMODIATION DES DROITS MINIERS ATTACHÉS AU PERMIS N° : PE 11861 LE

cbk
QUE DU Co,
Fe DROITS #0

ENTRE :

Commerce de MBUFIMAYI sous le n° 000 1, ayant son a siège “social, Place de ia Coopération n° 4,
Commune de la KANSHI, ici représentée par Messieurs Hubert KAZADI MABIKA et Célestin
BULABULA BABINGWA, respectivement Administrateur Délégué et Administrateur Directeur
Financier,

Ci-après dénommée « L’Amodiant », d'une part;

ET

La Société WEST RIVER S.A.R.L, société de droit Congolais ayant son siège social à KINSHASA,
enremstrée au Registre de Commerce et de Crédit Immobiller de Kinshasa sous le n°
CD/KNG/RCCM/13-B-0397, l’Identification Nationale n° 01-128-N74418D, ayant son siège social,
Mbaku n°5, 17ème rue Poids lourds, Commune de Limete, ici représentée par Monsieur Charlie
KASHIWA, Gérant,

Ci-après dénommée « L'Amodiataire», d'autre part,

Ensembles dénommées les « Parties ».

PRÉAMBULE :

Attendu que l’Amodiant est titulaire du Permis d'Exploitation 11.861 découlant de la transformation du
Permis de recherche PR 11.861 localisé dans la Province du Kasaï Oriental, Territoire de MIABI en
République Démocratique du Congo ;

Attendu que l’Amodiant tent à relancer les activités de prospection, de recherche et d'exploitanon des
isements en sa possession, mais ne dispose pas dè moyens financiers nécessaires pour les réaliser ;
; P

Attendu que l’'Amodiataire remplit les conditions d'éligibilité fixées par l’article 23 du Code Minier et qu’il
dispose des capitaux et moyens techniques et financiers nécessaires pour la mise en valeur du périmètre
minier sus évoqué ;

Atrendu que l'Amodiataire se propose d'exploiter et/ou de développer le site d'exploitation minière situé
dans le périmètre concerné par voie d'amodiation conformément aux articles 177 à 181 du Code Minier
et 369 à 373 du Rèplement Minier ;

Attendu que l'Amodiant et l’Amodiataire entendent par le présent Contrat, fixer et préciser les droits et
obligations qui leur incombent ;

IL À ETE CONVENU ET ARRETE CE QUI SUIT :

<

N
4
RIQUE DU Co
CRE 8 DROITS 660
«SE tu

>

Article 1 : Définitions

ISTRE

Dans le présent Contrat, sauf s'ils y sont déBRS mÉement, les termes
auront la signification ci-dessous. Les définitions données en cet article
forme singulière et plurielle.

« Cadastre Minier » signifie une entité publique de la République Démocratiqu 6nsable
notamment de lenregistrement des droits miniers et carrière.

« Code Minier » signifie la loi n°007/2002 du 11 juillet 2002 portant Code Minier.

« Contrat » signifie le présent Contrat d’Âmodiation sur le Permis d'Exploitation découlant du Permis de
Recherche n° PR 11.861 tel qu’il a été transformé, ainsi que toutes ses Annexes.

« Cours de Cuivre », en abrégé CCu, signifie le cours du cuivre en USD par tonne de cuivre au LME
cash vendeur, moyenne du trimestre concerné par le loyer ;

« Date de Commencement de ia Production Commerciale » signifie la date d'expédition du premier
chargement des produits miniers marchands, quelle que soit la nature de la vente commerciale, excepnon
faite des échantillons envoyés à l'étranger pour analyse er essai.

« Développement» signifie les opérations ou les travaux effectués ayant pour objet et liés à la
préparation de l’extraction, en ce compris la consuuction ou l'installation d’un broyeur ou de tous autres
équipement uülisés pour la concentration, le traitement ou autres valorisations des produits minéraux

« Exploration » signifie les opérations ou les travaux réalisés ayant pour objet d'établir l'existence, la
localisation, la quantité, la qualité ou l'étendue d’un gisement commercial de minéraux à l'intérieur des
périmètres donnés en amodiation, en ce compris la préparation de la faisabilité et de toute autre étude ou
analyse.

« Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié légal en République
Démocratique du Congo.

« Paiement du Loyer » signifie te montant payé à la MIBA par WEST RIVER trimestriellement pour le
loyer.

« Partie » signifie l’Amodiant ou l'Amodiataire, ainsi que leurs successeurs autorisés et ayants-cause.

« Périmètre Amodié » signifie le périmètre minier couvert par les Permis d'Exploitation que l’'Amodiant
donne en amodiation à l'Amodiataire en vertu du présent Contrat et du Code Minier, ainsi que les droits
miniers attachés au Permis d'Exploitation tel que figurant sur la carte en annexe 1 et dont les coordonnés
géographiques sont repris en annexe 2 ; l’annexe 1 et 2 faisant partie intégrante du présent Contrat ;

« Permis d'Exploitation » signifie le permis d'exploitation n° 11.861 relatif à l'exploitation du minerai
de cuivre dans la province du Kasaï Oriental, territoire de Miabi, que l'Amodiant détient conformément

au Code Minier ;

« Règlement Minier » signifie le Décret 1°038/2003 du 28 mars 2003 portant Règlement Minier ;.

PE | | ch
« Tonne » en abrégé « t» signifie la tonne
Arücle 2 : Objet

Le présent Contrat a pour objet la location sans faculté de sous-louage, au pre
accepte, des droits miniers attachés au Permis d'Exploitation se rapportant au périmét
PAmodiant, afférents aux substances minérales concernées par ledit Permis

Cette amodiation, consentie aux conditions définies dans le présent Contrat, comporte le droit exclusif
accordé par l’'Amodiant à l’Amodiataire pour effectuer dans le périmètre minier couvert par le Permis,
tous les travaux d'exploration, recherche et exploitation des gisements des substances minérales
cuprifères situées dans ce périmètre et disposer en toute propriété et liberté des produits finis extraits
(Cu, Co, Zn, Ni) de ces gisements dans le strict respect du Code et du Règlement minier.

Si une substance autre que celles pour lesquelles l'Amodiation est consentie, est découverte dans le

périmètre amodié, l'Amodiataire s'engage à. obtenir, conformément à l’article 162 du Code minier,
l'extension du Permis d'Exploitation à cette substance au bénéfice de l'Amodiant.

L'objet dudit contrat s'étend également, aux substances associées pour lesquelles une extension serait
obtenue, en application de l’article 77 du Code minier.

Article 3 : Durée
Le présent Contrat est conclu pour une durée correspondant à celle du Permis d'Exploitanon.

Toutefois, il est convenu entre les Parties qu'à l'expiration de la durée de validité du Permis
d'Exploitation avant le délai visé au paragraphe premier ci-haut, l'Amodiant devra faire en sorte que la
durée dudit Permis d'Exploitation soit renouvelée. pour protéger les droits miniers amodiés couverts par
le Contrat. |

Il peut être résilié par l’une ou l’autre des Parties, à tout moment dans les conditions fixées à l’article 13
du présent Contrat.

Article 4 : Enregistrement du Contrat d’amodiation

Les Parties conviennent que lÂmodiataire entreprendra les dérnarches administratives requises pour
l'enregistrement au Cadastre Minier de ses droits découlant du présent Contrat, conformément aux
dispositions du Code Minier et du Règlement minier.

Article 5 : Garanties |

5.1.  L'Amodiataire déclare et garantie que :

a) il est éligible aux droits miniers concernés par le présent Contrat conformément au Code minier.

b) Il a la capacité et le pouvoir de conclure et exécuter le présent Contrat et que les autorisations
requises en son sein ont été obtenues

52. À l'égard du Périmètre Amodié, l'Amodiant déclare et garantit que :

Fr PS | | CHR

2) Il est et restera titulaire exclusif RRQ

Amodié et ce, pendant toute la duréè Si
1 a la capacité et le pouvoir de conclure et exécuter le présent Co
requises en son sein ont été obtenues ;

Œ

c) La prospection, les traitements et autres activités rnini enenées jusqu'à présent sur le
Périmètre Amodié, par elle ou pour son compte, ont été exécutés confonnément aux règles de

l’art et dans le respect des dispositions légales applicables ;

d) Aucune menace d'annulation, de‘résiliarion, de retrait, d'invalidanon, d'inopposabilité nu de non-
respect n'a été reçue ou n'est attendue ;

e) Le Périmètre Amodié n’est soumis à aucune charge, obligation ou sûreté quelconque en faveur
des tiers et ne fait l’objet d'aucune procédure, revendication ou procès qui pourrait mettre en
question les droits de PAînodiataire sur ledit périmètre.

La présente Amodiation est consentie sous toutes les garanties ordinaires et de droit.
Article 6 : Obligations des Parties

Conformément aux dispositions des articles 177 et 179 du Code minier, ainsi que l’article 71 du
Règlement minier, les Parties reconnaissent leur responsabilité indivisible et solidaire vis-à-vis de l'Etat.

À cet effet, l'Amodiataire s’engage :

— À réaliser les investissements nécessaires pour poursuivre l’exploration et le développement du
Périmètre Amodié ainsi que l'entretien des mines, suivant les conditions qui satisfont au Code
Minier et qui correspondent aux normes internationalement acceptées comme de bonnes
pratiques minières. Toutefois, dans le cadre de contrôle de l'Amodiant, les parties conviennent,
en outre, d'intégrer un ou deux Géologues MIBA qui seront chargés de suivre l'avancement des
opérations de Développement et d'Exploitation du projet en relation avec l'exploitation et le
traitement des minerais issus du périmètre couvert par le Permis d'Exploitation;

— À recruter, en priorité, la main d'œuvre issue de l'Amodiant et de la communauté environnante.
— À présenter l'étude de faisabilité à la signature du présent contrat;

— Au paiement des impôts, taxes et redevances, des droits superficiaires annuels dus à l'Etat en
vertu du titre minier faisant l’objet du présent Contrat, en vue de maintenir la validité du Permis
d'Exploitation couvrant le périmètre concerné pendant toute la durée du présent Contrat
Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable vis-à-vis de l'Etat,
sous réserve de son droit de recours contre l'Amodiataire;

— Au paiement des frais de dépôt et droits d'enregistrement du présent contrat au Cadastre Minier ;

—  Âu paiement des royalties sur le chiffre d'affaires réalisé sur la vente mensuelle de la production
suivant la clé suivante : 2% dès la première année ( à raison de 1,5% envers la MIBA er 0,5%
envers un fond de développement de la communauté locale, qui sera piloté par West River en
étroite collaboration avec la: Fondation MIBA), 2,5% dès la deuxième année{à raison de 1,5%

envers la MIBA et 1% envers un fond de développement de la communauté locale) et 5,5% à :

Pa | chk
RTS RORUUS HU
LE ta,

@
QASTRE sg
—_ Accorder à l'Amodiant, sans restriction et selon
usagers de l'Amodiatare, le libre accès er usage des infrastructures rout8?
situées à l'intérieur des périmètres couverts par les Droits Miniers Amodiés :

7 Assurer l'entretien courant et les investissements normaux de protection de l'environnement des
superficies, dont il assure la gestion et l'exploitation, en vertu du Contrar, de façon à les maintenir
en état normal; :

— Assurer le libre accès à Ses installations à toute personne mandatée par l'Amodiant ou par
l'administration publique et lui fournir tous documents et informations permettant à l'Amodiant
d'exercer son droit de contrôle des exploitations de l'Amodiataire et de remplir, en conséquence,
ses obligations en sa qualité d'Amodiant conformément aux dispositions du Code Minier et des
autres lois et règlements applicables en République Démocratique du Congo;

— Informer diigemment l'Amodiant, dès qu'elle en à connaissance, de toute menace ou de toute
action en justice, en provenance d'un tiers, à l'encontre des Droits Miniers Amodiés;

— Ne pas transférer les droits lui reconnus découlant du présent Contrat, ni les donner en garantie,
sans l'accord exprès et écrit de l'Amodiant.

Article 7 : Paiement de loyer

Il est convenu entre parties que le loyer est reparti en un montant forfaitaire fixe ec un montant variable
en foncüon de la production réalisée. Toutefois, ce loyer ne pourra être modifié qu'après 42 mois.

Article 8 : Modalités de paiement du loyer

Le taux de loyer fixe est arrêté à 4.000 USD par mois. Le premier paiement interviendra 60 jouts après la
signature du présent contrat.

La partie variable est fxée à 10 USD la tonne, payable mensuellement dès le commencement des
expéditions de la production.

a) Délai de paiement

Le loyer est payable mensuellement dans les quinze jours qui suivent la réception de la facture établie’ par
l'Amodiant.

Le loyer commence à courir pour la partie fixe à partir de 60 jours après la signature du présent contrat et
pour la partie variable, à compter de la Date de Commencement de la Production Commerciale.

b) Relevés et Facturation :

L’Amodiant établira et introduira mensuellement une facture originale du montant du laver dû
conformément au présent Contrat. ‘

5

Fa Le à LH
Les relevés de la production fournie à l’'Amodiar être fai
moins que pendant la période de 6 mois débutant à

Sous réserve du droit de surveïälance et d'inspection des travaux de l’amodiatoh P
Minier, Amodiant aura la faculté de procéder à ses frais et moyennant noûfication par écrit à
PAmodiataire, à la fin de chaque trimestre, à un audit de la production réalisée qui lui permettra de
vérifier le calcul du loyer dû.

Tous les contrôles seront réalisés par l'Amodiant pendant les heures de service aux bureaux de
PAmodiataire où les livres et documents nécessaires devront être conservés. Au terme d’un audit,
PAmodiataire pourra formuler une objection par écrit et demander l'ajustement des comptes tels que
prévus au présent article 8 (b).

c) Paiement:

L'Amodiataire pourra procéder au paiement du lover par transfert bancaire au compte de l'Amodiant que
ce dernier lui communiquera par écrit.

Article 9 : Droit de visite

Moyennant préavis donné à l’'Amodiataire, l'Amodiant aura, pendant la durée du présent contrat, le droit
de surveillance et d'inspection des travaux de l’Amodiataire effectués sur le site du Périmètre Amodié.

L’Amodiant peut, pour le besoin d'évaluation, prélever des échantillons de minerais se trouvant sur le
Périmètre Amodié.

ILest, cependant, bien entendu que ni l’Amodiant ni ses agents. dûment mandatés n’ont droit de déplacer
les minerais sans l'accord préalable de l’Amodiataire. :

Article 10 : Cession et Sous location

10.1. Aucune des Parties ne peut transférer ou céder à un tiers ses droits ou obligations en vertu du
présent Accord sans le consentement préalablement écrit de l'autre Partie, qui ne peur être refusé
. sans motif valable.

10.2. Nonobstant ce qui est dit à l'Article 10.1, une Partie peut librement transférer ou céder ses droits
et obligations en vertu du présent Contrat à une filiale, société sœur ou mère, suite à uné
réorganisation, fusion, où de toute opération ayant un effet similaire. Dans ce cas, la Pare
transférant ses droits devra simplement en aviser l'autre Pare dès que possible, sous réserve que
le cessionnaire soit tenu aux mêmes obligations que l’Amodiataire à l’égard de l’Amodiant et ne
négocie pas de nouveaux délais ni de nouvelles conditions contractuelles.

10.3 L’Amodiataire s’interdit, pendant la durée du présent contrat, de sous louer le Périmètre Amodié.. “

fa

cHk
te

£

Article 11 : Confidentialité

REPUR,,
WSTERE 02

Chaque Partie devra traiter Le sujet de ceÿ&
s'engage à garder confidentielle toutes les données et informations de
échangées dans le cadre du présent contrat.

Elle ne le divulguera pas à une tierce partie sans le consentement écrit préalable de l'autre Partie sauf si la
loi ou la réglementation appropriée ou l'autorité gouvernementale le requiert.

Ces restrictions ne s'appliquent pas à la divulgation de renseignements confidentiels aux sociétés
membres du même groupe que les Parties ou aux établissements de financement privés ou publics ou aux
entrepreneurs où aux sous-traitants, aux employés ou aux experts-conseils des Parces.

La Parte qui livre une information confidentielle informer: toute personne à qui l'information serait
fournie de la nature confidentielle de l'information et obtiendra qu'elle s'engage, mutatis mutandis, à
respecter les termes de cette Convention avant toute communication.

Article 12 : Force Majeure
Tous les actes de force majeure seront appréciés conformément au droit commun.

Constitue un cas de force majeure, tout acte, situation de droit ou de fait, phénomène ou circonstance à
caractère imprévisible, irrésistible et insurmontable échappant au contrôle de la Partie qui l'invoque.

La Partie qui invoque un cas de force majeur doit le notifier à l'autre Partie dans les 15 jours de sa
connaissance en fournissant un mémoire détaillé précisant le fait qui le constitue.

La force majeure suspend l'exécution du contrat.

Lorsque le cas de force majeure, tel que reconnu par les deux Parties, persiste au-delà de 30 jours (1
mois) ou constitue un obstacle définitif à l'exécunon du présent contrat, chacune des Parties pourra
résiler ce dernier et ce sans préavis ni indemnité.

Anticle 13 : Avenant

Le présent contrat ne pourra être modifié que par voie d'avenant écrit et signé par les Parties
contractantes.

Article 14 : Résiliation

En cas de non exécution et/ou de non observation des obligations de lAmodiataire visées à l’article 6 ci-
dessus, l'Amodiant se réserve le droit, conformément au Code Minier, de résilier le présent Contrat et ce,
sans préjudice des dommages et intérêts.

Au cas où une des parties ne remplirait pas une quelconque de ses obligations aux ternes du présent
Contrat, l’autre Partie la mettra en demeure pour pallier à la défaillance. Sans préjudice de l'alinéa ci-
dessus du présent article, la résihation de présent contrat n'interviendra qu'après une mise en demeure
non suivie de la résolution de la défaillance alléguée dans le délai prescrit. Le délai de mise en demeure est
de 3 mois.

À
ZASRIQUE DU EX
Eee DRO7S ME :
NC AO
RS ©
CSS Ce Ù
5,72 N

Article 15 : Notification

Toutes notifications où communications relatives au présent Contrat seront frites aux adresses ci
dessous :

Pour PAmodiant :. LA MINIÈRE DE BAKWANGA SARL
À attention de la Direction Générale
Place de la Coopération, n°4,
Commune de la Kanshi, MBUJIMAYT
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour l'Amodiataire : WEST RIVER SARL
À l'attention de Monsieur le Gérant,
Siège social
17% Rue Poids Lourds, Mbaku N °5
Commune de Limete, KINSHASA

Article 16 : Entrée en vigueur

Sous réserve de son enregistrement par le Cadastre Minier conformément aux dispositions légales et
réglementaires en vigueur en la matière sinsi que de son approbation par les organes compétents
conformément aux statuts de la MIBA, le présent contrat entre en vigueur à la dace de sa signature par les
deux parties.

Article 17 : Droit applicable et Règlement des différents -

Le présent Contrat est régi et interprété suivant le droit applicable en République Démocratique du
Congo. Toute disposition légale ou règlementaire impérative non reprise dans le présent Contrat et y
relative, sera d’office d'application

Sans préjudice des dispositions de l’article 12 du présent contrat, les Parties conviennent d'utiliser leurs
meilleurs efforts pour négocier de bonne foi et régler à l’amiable tous différends, controverses ou
réclamations découlant de, ou lié à, ou encore dans le cadre du présent Contrat (« Différemd »).

À cer effet, les Parties ou leurs délégués se rencontreront dans les quarante-cinq jours de Pinvitation
adressée par lettre recommandée par la Partie la plus diligente à l’autre Partie. Si cette rencontre n’a pas
eu lieu dans Le délai ou si lé différend ne fait pas l’objet d’un règlement écrit dans les quarante-cinq jours
de la réunion, toute Partie peut soumettre ledit litige à l'arbitrage.

L'arbitrage sera conduit conformément aux règles d'arbitrage international à Paris. La langue d'arbitrage

sera le français. Les Parties conviennent que la sentence arbitrale tranchera le différend de manière

définitive. Fa

En

7

Article 18 : Dispositions finales

Co

Les parties déclarent que le présent Contrat con
abroge les dispositions du contrat d'option.

eŸ
Srvenu cœf
ra 7 &
Van E y
En cas d'invalidité ou d’invalidanion d’une disposition quelconque du présent Contrittette disposition
sera considérée comme ne faisant pas partie de présent contrat et pareille invalidité ou invalidanon ne
pourra en aucune manière affecter les autres dispositions du présent contrat

Far en deux exemplaires originaux, le LGI4, chacune des Parues
recONnNnAISSANT EN AVOIr reçu un.

Pour l'Amodiataire Pour l'Amodiant
7, À

Lg

>

, Le -

un

Céle ULA BABINGWA

Administrateur Directeur Financier

 RKZADI MABIKA
Admiustrateur Délégué

légalisauun ue !a signature de

LRU LED aa GA Br

1 dESSOUS, ci-dessus, Éi-Sontre

Le Notre LMONT.AMBA
BAV&U-d: BIYA ROGER

+} Notaire oi
Mont -Ambe

"
